Citation Nr: 1420071	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to September 1969, which included service in the Republic of Vietnam.  The Veteran died in December 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2005 and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2012, the Board denied the claim for entitlement to service connection for the cause of the Veteran's death.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 
Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the November 2012 decision.  The Court granted the JMR in a September 2013 Order.  The issue returns to the Board for 
further consideration.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.
REMAND

In the September 2013 Joint Motion for Remand, the parties determined that the Board's 2012 decision should be vacated as it did not comply with the holding in a 2013 Court decision, El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Specifically, the Board relied on medical opinions that did not consider whether the Veteran's service-connected PTSD aggravated his non-service-connected alcohol abuse or discuss, whether the "non-service connected cirrhosis was aggravated to the degree that it contributed substantially or materially to the production of death, combined to cause death, or aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c).   

Thus, the Board must remand this matter for compliance with the September 2013 order granting the parties' Joint Motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

In addition, in a recent submission the appellant's representative raised the question of whether PTSD medications could be implicated in the cause of the Veteran's death.  This also will be addressed as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that she identify any outstanding VA and non-VA records pertaining to the Veteran's service-connected PTSD that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file. Any negative response should be in writing and associated with the claims file.

2.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available to an appropriately qualified clinician for review and promulgation of an opinion regarding the cause of the Veteran's death.  This clinician should address the following:

a. whether it is at least as likely as not that the Veteran's service-connected PTSD caused his alcohol abuse; and if not,

b. whether it is at least as likely as not that the Veteran's service-connected PTSD aggravated (increased in severity) his alcohol abuse.

If the Veteran's PTSD, caused or aggravated the Veteran's alcohol abuse, the clinician should address: 

c. whether it is at least as likely as not that the Veteran's alcohol abuse caused the Veteran's cirrhosis; or aggravated the Veteran's cirrhosis to the degree that it contributed substantially or materially to the production of death, combined to cause death, or aided or lent assistance to the production of death.  

Separately, the clinician should address:

d. whether it is at least as likely as not that the Veteran's prescribed PTSD medications caused the Veteran's cirrhosis or liver failure; or aggravated the Veteran's cirrhosis or liver failure to the degree that it contributed substantially or materially to the production of death, combined to cause death, or aided or lent assistance to the production of death.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation. 

3.  Then, readjudicate the claim.  If any benefit sought remains denied, furnish the Appellant and her representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


